              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS E. FLICK,                       :
              Plaintiff,               :      1:18-cv-2447
                                       :
      v.                               :      Hon. John E. Jones III
                                       :
MARK GARMAN,                           :
           Defendant.                  :

                                  ORDER

                             January 15, 2019

      NOW THEREFORE, upon consideration of Plaintiff’s complaint (Doc. 1),

accompanied by an Application for Leave to Proceed In Forma Pauperis (Doc. 2),

it is hereby ORDERED that:

      1.    Plaintiff’s Application for Leave to Proceed In Forma Pauperis (Doc.
            2) is GRANTED.

      2.    The Complaint is DEEMED filed.

      3.    Plaintiff shall pay the full filing fee of $350.00, based on the financial
            information provided in the Application for Leave to Proceed In
            Forma Pauperis. The full filing fee shall be paid regardless of the
            outcome of the litigation.

      4.    Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
            Superintendent/Warden, or other appropriate official at Plaintiff’s
            place of confinement is directed to deduct an initial partial filing fee
            of 20% of the greater of:

                  (A) the average monthly deposits in the inmate’s prison account
                  for the past six months, or
           (B) the average monthly balance in the inmate’s prison account
           for the past six months.

     The initial partial filing fee shall be forwarded to the Clerk of the
     United States District Court for the Middle District of Pennsylvania,
     P.O. Box 1148, Scranton, Pennsylvania, 18501-1148, to be credited to
     the above-captioned docket number. In each succeeding month, when
     the amount in Plaintiff’s inmate trust fund account exceeds $10.00,
     the Superintendent/Warden, or other appropriate official, shall
     forward payments to the Clerk of Court equaling 20% of the
     preceding month’s income credited to Plaintiff’s inmate trust fund
     account until the fees are paid. Each payment shall reference the
     above-captioned docket number.

5.   The Clerk of Court is DIRECTED to FORWARD a copy of this Order
     to the Superintendent/Warden at Plaintiff’s present place of
     incarceration.

6.   Plaintiff’s Complaint is DISMISSED pursuant to 28 U.S.C.
     § 1915(e)(2)(B)(ii).

7.   The Clerk of Court is directed to CLOSE this case.

8.   Any appeal from this Order is deemed frivolous and not in good faith.
     See 28 U.S.C. § 1915(a)(3).


                              s/ John E. Jones III
                              John E. Jones III
                              United States District Judge
